Citation Nr: 0124211	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for endometriosis with 
pelvic pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Wolff-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.P.



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from May 1974 to March 1975.

The veteran has current disability from endometriosis which 
is manifested by pelvic pain, and from Wolff-Parkinson-White 
syndrome, which is manifested by tachycardia.  She contends 
that these diseases were incurred during her military 
service.  She has also contended that her disability from 
Wolff-Parkinson-White syndrome pre-existed her service and 
was aggravated during such service.

The veteran testified before the undersigned Member of the 
Board of Veterans' Appeals (Board) that she had undergone 
surgery for hysterectomy in February 2000.  The records 
associated with that procedure have not been obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  
Generally, this change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  See also 66 Fed 
Reg. 45620, (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.301, 3.156(a), 3.159 and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the regional office (RO) has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The RO denied entitlement to service connection for Wolff-
Parkinson-White syndrome and headaches in a February 1995 
rating decision.  The veteran appealed that decision to the 
Board.  In a July 1997 decision, the Board denied entitlement 
to service connection for Wolff-Parkinson-White syndrome and 
headaches.  As that decision was final, the veteran must 
submit new and material evidence to reopen her claim.  
38 C.F.R. §§ 3.104, 3.156 (2001).  However, the RO, in its 
consideration of the veteran's request to reopen the claim 
for Wolff-Parkinson-White syndrome, did not consider this 
matter as a claim to reopen.  Rather, it appears that the 
claim was considered as one for service connection in the 
first instance.  The RO's May 1999 and September 1999 rating 
decisions, and the statement of the case and supplemental 
statements of the case, have not provided the veteran with 
the applicable law and regulations concerning reopening of a 
finally decided claim.

For the foregoing reasons, a remand is necessary.  Pursuant 
to this remand, the RO may be scheduling VA examination(s).  
The veteran is hereby notified that it is her responsibility 
to report for the examination(s) and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

2.  If the appellant or her 
representative has or can obtain evidence 
that supports her claims, such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran has 
disability from Wolff-Parkinson-White 
syndrome and/or endometriosis which she 
incurred during her active military 
service or which was aggravated during 
such service.

3.  After the development of the claim 
has been completed in accordance with 
VCAA, the RO should again review the 
record and readjudicate the issues of 
entitlement to service connection for 
endometriosis, and whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for Wolff-Parkinson-
White syndrome.  

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should include 
the applicable law and regulations that 
were considered in her claims, including 
those concerning reopening of finally 
denied claims.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



